DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 1, 3-14, and 16-21 in the reply filed on 08/31/2020 is acknowledged.  
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  In addition, claims 7 and 14 are directed to plank ends with multiple parallel end portions that are offset from each other which are directed to the non-elected Species V shown in Figure 18.  These claims are therefore withdrawn by the examiner.  The Claims remaining o be considered are Claims 1, 3-6, 8-13, and 16-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 specify that the channels do not extend longitudinally between the plank ends.  However, all the channels (all of which extend for some length) for all the Figures in the instant application are located between the ends of the plank.  Therefore, none of the embodiments can satisfy the claim requirement, rendering the scope of the claim indefinite.  An appropriate correction is required.  The examiner will interpret as best able.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4, 8, and 11 are rejected under 35 U.S.C. 102(a2) as being anticipated by OH (U.S. 20060101751).
In re Claims 1 and 8, OH teaches planks (100) extending laterally between a first plank lateral edge and an opposing second plank lateral edge and extending longitudinally between a first plank end and an opposing second plank end (There are four sides); The planks have: a façade (101); and a plank back member opposing said facade; wherein said plank back member is configured with multiple separate channels (110) interspersed within multiple plateaus ( raised surfaces around and between the channels); wherein each of said multiple separate channels (101) has a predetermined volume defined by a width, length, and depth; wherein said predetermined volume accommodates a predetermined quantity of construction adhesive (120,200) that is satisfactory for adhering said plank onto said wall or surface; wherein each of said multiple separate channels is disposed at a predetermined location; wherein said predetermined location is satisfactory for adhering said plank onto said wall or surface.  (Figure 1a,1B)
In re Claim 4 and 11, OH teaches planks multiple channels (110) that are distributed periodically along the plank back member.  These channels don not extend the entire length of the plank from one end to another.
Claim(s) 1, 4, 8, and 11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wu et al.  (U.S. 20090308001).
In re Claims 1 and 8, Wu teaches planks (10) extending laterally between a first plank lateral edge and an opposing second plank lateral edge and extending longitudinally between a first plank end and an opposing second plank end (There are four sides); The planks have: a façade (10b); and a plank back member(10a) opposing said facade; wherein said plank back member is configured with multiple separate channels (12) interspersed within multiple plateaus ( raised surfaces around and between the channels); wherein each of said multiple separate channels has a predetermined volume defined by a width, length, and depth; wherein said predetermined volume accommodates a predetermined quantity of construction adhesive (17) that is satisfactory for adhering said plank onto said wall or surface; wherein each of said multiple separate channels is disposed at a predetermined location; wherein said predetermined location is satisfactory for adhering said plank onto said wall or surface.  (Figures 1-14)
In re Claim 4 and 11, Wu teaches planks multiple channels (11) that are distributed periodically along the plank back member.  The channels are located and extend between the ends of the plank ends, however, as was noted, in the 112-Rejection above, so do all of the embodiments disclosed by the applicant.  (Figures 1-14)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (U.S. 20060101751)
In re Claims 5 and 12, OH has been previously discussed but does not teach that the multiple separate channels (110) comprises an oval trough or a circular concavity.  However, it has been held that changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). An OH plank with arounded or oval shaped troughs would still function the same as the channels that are disclosed.  Rounded edges would also remove sharp corners, making the planks easier to handle.
Claim(s) 6 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (U.S. 20060101751) in view of Volpenhein (U.S. 4589241)
In re Claims 6 and 16, OH has been previously discussed but does not teach a plank/tile/panel where facade has a width less than the width of said plank back member; wherein said plank back member comprises a back member forward-facing section; and wherein, after installation of said plank, at least a portion of said back member forward-facing section is viewable and is not concealed by said façade.
Volpenhein teaches a wall construction panel (10) with a simulated brick (30) façade that is narrower that the back member (14).  As with the plank shown in Figure 6 of the instant application, the Volpenhein have forward facing sections of the back member (14) that are positioned around and between the simulated bricks and are therefore not concealed by the façade.  (Figures 1-6)
It would be obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to modify OH with the teachings of Volpenhein to produce an aesthetically appealing brick face surface.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (U.S. 20060101751) in view of Gleeson (U.S. 6,539,643).
In re Claims 9 and 13, OH has been previously discussed but does not teach a first set of multiple rows of regulating delineations disposed on said first plank end to facilitate shortening of said plank.
Gleeson teaches the use of multiple rows of regulating delineations (12) that allow for the adjustment to the size of a backerboard (10).  (Figures 1-10)
It would be obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the multiple row of delineations (12) taught by Gleeson, in to the end of the plank taught by OH.  This would aid in resizing/cutting down end along those delineations so that the OH wall covering can fit tighter spaces.
Claim(s) 5 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (U.S. 20090308001).
In re Claims 5 and 12, Wu has been previously discussed but does not teach that the multiple separate channels (12) comprises an oval trough or a circular concavity.  However, it has been held that changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). An OH plank with rounded or oval shaped troughs would still function the same as the channels that are disclosed.  Rounded edges would also remove sharp corners, making the planks easier to handle.
Claim(s) 6 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (U.S. 20090308001) in view of Volpenhein (U.S. 4589241)
In re Claims 6 and 16, Wu has been previously discussed but does not teach a plank/tile/panel where facade has a width less than the width of said plank back member; wherein said plank back member comprises a back member forward-facing section; and wherein, after installation of said plank, at least a portion of said back member forward-facing section is viewable and is not concealed by said façade.
Volpenhein teaches a wall construction panel (10) with a simulated brick (30) façade that is narrower that the back member (14).  As with the plank shown in Figure 6 of the instant application, the Volpenhein have forward facing sections of the back member (14) that are positioned around and between the simulated bricks and are therefore not concealed by the façade.  (Figures 1-6)
It would be obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to modify Wu with the teachings of Volpenhein to produce an aesthetically appealing brick face surface.
Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (U.S. 20090308001) in view of Song (U.S. 20140329062) and in further view of Gleeson (U.S. 6,539,643).
In re Claims 9 and 13, Wu has been previously discussed but does not teach using a first set of multiple rows of regulating delineations disposed on said first plank end to shorten the plank/tile.
Gleeson teaches the use of multiple rows of regulating delineations (12) that allow for the adjustment to the size of a backerboard (10).  (Figures 1-10)
It would be obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to shorten the plank/tile by using the multiple rows of delineations (12) taught by Gleeson, in to the end of the plank taught by Wu.  This would aid in resizing/cutting down end along those delineations so that the Wu wall covering can fit tighter spaces.
Claim(s) 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (U.S. 20090308001) in view of Song (U.S. 20140329062).
In re Claim 17 and 20, Wu teaches planks (10)are mounted to a wall using construction adhesive (17) that is applied into channel (11) as the planks are pressed against the wall.  The planks (10) extending laterally between a first plank lateral edge and an opposing second plank lateral edge and extending longitudinally between a first plank end and an opposing second plank end (There are four sides); The planks have: a façade (10b); and a plank back member (10a) opposing said facade; wherein said plank back member is configured with multiple separate channels (11) interspersed within multiple plateaus ( raised surfaces around and between the channels); wherein each of said multiple separate channels (11) has a predetermined volume defined by a width, length, and depth; wherein said predetermined volume accommodates a predetermined quantity of construction adhesive (17) that is satisfactory for adhering said plank onto said wall or surface.  To reiterate, the adhesive is inserted in to the separate channels as the panels are pressed firmly onto the wall.  This positions the plateaus against the wall.   While not specifically stated in the reference, it would obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to test that the amount/volume of adhesive being used to assure the plank adheres to the wall or surface.  (Figure 1a,1B)
Wu doesn’t specifically teach that the multiple planks are installed adjacent to each other in rows however this is a common practice in that allows for coverage of a wide surface area.  This is evidences by Figure 10 of Song were multiple tiles/planks (100) are placed in rows.  Figure 10 also shows that tiles/planks in one row are offset from another.  This offset pattern is aesthetically pleasing and arranging the OH tiles in this configuration would be obvious to one of ordinary skill in the art at the effective filing date of the claimed application for this reason.
Wu does not teach that a reference line is created to align the planks/tiles.  The examiner official notice that the use of reference lines, (for instance chalk lines) are well known in the construction arts in order assure proper alignment.  Therefore, the use of reference lines assure that the rows of planks/tiles are straight would be obvious to one of ordinary skill in the art at the effective filing date of the claimed application.
In re Claim 18, Wu teaches planks multiple channels (11) that are distributed periodically along the plank back member.  The channels are located and extend between the ends of the plank ends, however, as was noted, in the 112-Rejection above, so do all of the embodiments disclosed by the applicant.  (Figures 1-14)
In re Claim 21, Wu has been previously discussed but does not teach that the multiple separate channels (110) comprises an oval trough or a circular concavity.  However, it has been held that changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). An OH plank with rounded or oval shaped troughs would still function the same as the channels that are disclosed.  Rounded edges would also remove sharp corners, making the planks easier to handle.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (U.S. 20090308001) in view of Song (U.S. 20140329062) and in further view of Gleeson (U.S. 6,539,643).
In re Claims 19, Wu has been previously discussed but does not teach using a first set of multiple rows of regulating delineations disposed on said first plank end to shorten the plank/tile.
Gleeson teaches the use of multiple rows of regulating delineations (12) that allow for the adjustment to the size of a backerboard (10).  (Figures 1-10)
It would be obvious to one of ordinary skill in the art at the effective filling date of the claimed invention to shorten the plank/tile by using the multiple rows of delineations (12) taught by Gleeson, in to the end of the plank taught by Wu.  This would aid in resizing/cutting down end along those delineations so that the Wu wall covering can fit tighter spaces.

Allowable Subject Matter
Claim 3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose or make obvious decorative wall coverings that have both adhesive filled channel and multiple pressure sensitive adhesive strip with a release lining on the plateaus.  The examiner does not believe it would be obvious to use both pressure sensitive adhesive strips along with the adhesive in the channels.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633